Title: To James Madison from Maria Butler, 23 November 1793
From: Butler, Maria
To: Madison, James


Sir
Pittsburgh Novb th 23–1793
I hope you will be indulgent, to the liberty I am about to take, in an address to you on a subject; that I hoped my Country would have saved me the pain of Mentioning.
Deeply interested for the present, and future wellfare, of A Little helpless charge, that has been left to my care Alone, from the fatal Fourth of Novb—When I with them, was removed in a moment, from the sunshine of prosperity, and the pleasing Anticipation, of gliding down life streams in Ease and competency—To the shade of Affliction dispair and comparative Want.

Succeeding misfortunes, owing to the first great Loss, in the fall of Genl Butler, has compled me to seek the Influence of some of the Worthy Members of Congress—for A compensation to the Family, of an Old and Brave Soldier—whose best days was spent in Camps and Siges, to the satisfaction of his Countery, though finally his Blood has flowd in vain, on the plains of Miami, and the Malignancy of Fortune deny him A grave, in the land he fought for. I hope with his children, to be Embraced by the liberallity of a Goverment, he spent sleepless Nights to Obtain.
It may be suggested by some, economists in Goverment, that we cannot be left unprovided for; But I answer to it, our property, being chiefly in unproductive lands, and they lieing in the paths of the savage, that they can neither be cultivated or sold at present to any advantage. And bad health, precludes any exertion, on my part, to create, a living to my Children. All the hope that remains to light the solitary Hou[r]s of repining and grief, is that my Countery will not pass me by in silance.
They [sic] Members of this state, will generaly be in favour of my Wish—and I hope it will be the case with those of yours though I am well aware; it is an unfavourab[l]e Crisis, for such Appli[c]ations Whilst so much War is to be dreaded, but I hope it will be remembered, that Common Wealths may Florish, whilst Individuals are ruined forever.
Nothing Sir but a great Anxiety to rais my Children has caused me to trouble you on this subject, which you must pardon, as being directed to you as A Man of Worth and Sensibility—From the Effervescence of a Heart full of the Bitterness of this World Whilst I am with respect your
Maria Butler
